United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-1180
                                   ___________

Ahamed Miha,                          *
                                      *
             Petitioner,              *
                                      * Petition for Review
       v.                             * of an Order of the
                                      * Board of Immigration Appeals.
Alberto Gonzales, Attorney General    *      [UNPUBLISHED]
of the United States of America,      *
                                      *
             Respondent.              *
                                 ___________

                             Submitted: May 3, 2006
                                Filed: May 11, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

      Ahamed Miha petitions for review of an order of the Board of Immigration
Appeals (BIA), affirming the decision of the immigration judge (IJ), who denied his
requests for asylum, withholding of removal, and relief under the Convention Against
Torture.

      Because the BIA summarily affirmed without an opinion, we review the IJ’s
decision as the final agency decision, applying the substantial-evidence standard of
review. See Mamana v. Gonzales, 436 F.3d 966, 968 (8th Cir. 2006). Upon
concluding that the IJ’s adverse credibility determination was not unreasonable and
that substantial evidence supported the IJ’s decision, we decline to set aside the BIA’s
decision. See id. (IJ’s adverse credibility determinations are conclusive unless any
reasonable adjudicator would be compelled to conclude to contrary; BIA’s decision
will be set aside only if no reasonable fact finder could fail to find in favor of
petitioner). The petition for review is denied. See 8th Cir. R. 47B.
                        ______________________________




                                          -2-